Martin, J.
The petition states, that the heir of O. Bruard, having renounced his inheritance, his property vested in all his creditors, *360one of whom the petitioner alleges himself to be; and as such, he prays an injunction, directed to Boissier and the sheriff inhibiting the sale of a negro slave of the deceased, siezed (as is alleged) improperly; an execution issued on a judgment obtained by Boissier against the deceased; the injunction was made perpetual, and Boissier appealed.
West'n District.
Sept. 1821.
His counsel (among other matters) alleges, as an error apparent on the face of the record, the absence of any right or capacity in the petitioner, to interfere in the affairs of the estate.
It seems to me, that admitting what is denied by Boissier, that all the heirs of O. Bruard have renounced the inheritance, the petitioner ought to have procured letters of curatorship, or provoked the appointment of a curator, who alone can legally represent in court the estate of a deceased, whose inheritance is repudiated. That no creditor has a right, aloof from the others, to stand in judgment, and oppose the rights or actions of another.
I think that the judgment ought to be reversed, and ours ought to be, that the injunction be dissolved, and that the petitioner pay the costs of this appeal, and those in the district court.
No counsel for the plaintiff, Bullard for the defendant.